DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment filed on 12/15/2021 has been entered and carefully considered and entered.  Claims 1 – 32 are pending.

Response to Arguments

3.	Applicant’s arguments filed on 12/15/2021 with respect to claims 1 – 32 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1-4, 9-12, 17-20, 25-28 is/are rejected under 35 U.S.C. 102(1) as anticipated by 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN2 Meeting #105  R2-1900781, Athens, Greece, 25 Feb - 1 Mar 2019 hereinafter 3GPP

As to claim 1 3GPP teaches a method for wireless communication by a user equipment (UE) the method comprising: 
receiving, from a serving base station, an indication of uplink resources pre-allocated at a target base station as part of a handover procedure from the serving base station to the target base station, wherein the indication includes a periodicity and a starting time for the uplink resources; (3GPP [Reason for change] page 1, UE receives pre-allocated UL grant periodic grant, with possible periodicities of 2, 5, 10 subframes, with start subframe as subframe 0, for handover to target eNB)
 transmitting, based on the indication of the uplink resources, in a first time instance corresponding to at least one of the starting time or the periodicity for the uplink resources, and before the handover procedure is completed, a first uplink transmission; (3GPP [Reason for change] page 1, Fig  page 2,  depending on the size of pre-allocated UL grant, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message, to the target eNB  on the pre-allocated UL grant in UL  subframe sf0)
and based on transmitting the first uplink transmission (3GPP [Reason for change] page 1, Fig  page 2, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message on the pre-allocated UL grant in subframe sf0)
, based on the indication of the uplink resources, in one or more subsequent time instances corresponding to at least one of the starting time or the periodicity for the uplink resources and before the handover procedure is completed. (3GPP [Reason for change]  Fig, page 2, after the UE has transmitted the RRC Connection Reconfiguration Complete in subframe sf0 and do not send  uplink transmission to target eNB, before completion of handover in subsequent subframes) 

As to claim 2.  3GPP teaches wherein transmitting the first uplink transmission comprises transmitting the first uplink transmission to the target base station (3GPP [Reason for change] page 1, Fig  page 2, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message, Buffer Status Report, and/or UL data, to the target eNB) 
and wherein refraining from transmitting comprises refraining from transmitting uplink transmissions to the target base station in the one or more subsequent time instances (3GPP [Reason for change]  Fig, page 2, after the UE has transmitted the RRC Connection Reconfiguration Complete in subframe sf0 and do not transmit uplink to target eNB, before completion of handover in subsequent subframes)

As to claim 3 3GPP  teaches wherein the first uplink transmission comprises a message to confirm the handover procedure  (3GPP [Reason for change] page 1, Fig page 2,  UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover to target eNB  in subframe sf0)

As to claim 4 3GPP teaches wherein the first uplink transmission further comprises at least one of a buffer status report or uplink data ((3GPP [Reason for change] page 1, Fig  page 2,  depending on the size of pre-allocated UL grant, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message, Buffer Status Report, and/or UL data, to the target eNB  on the pre-allocated UL grant in UL  subframe sf0)

Claims 9, 10, 11, 12 are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4  respectively.
Claims 17, 18, 19, 20 are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4 respectively.
Claims 25,  26,  27, 28are interpreted and rejected for the same reasons as set forth in claims 1, 2, 3, 4 respectively.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, 22 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP and in view of  Bontu et al.  (US Pub:  20160219484) hereinafter Bontu 
As to claim 6 3GPP teaches further comprising, based on transmitting the first uplink transmission (3GPP [Reason for change] page 1, Fig  page 2, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message, Buffer Status Report, and/or UL data, to the target eNB in subframe sf0)
and correspond to at least one of the starting time or the periodicity and are before the handover procedure is completed.(3GPP [Reason for change] page 1, Fig page 2, at sf0, UE sends RRC Connection Reconfiguration Complete message, Buffer Status Report, and/or UL data, on first  pre-allocated UL grants sf0,  after the first transmission all subsequent should be d be skipped/ignored, except for non-adaptive HARQ retransmissions on pre-allocated UL grants, before handover is completed)
3GPP does not explicitly teach and  based on detecting that a negative-acknowledgement is received for the first uplink transmission, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances
Bontu teaches and  based on detecting that a negative-acknowledgement is received for the first uplink transmission, retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances (Bontu [0090] Fig. 6 uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions, for example, a subsequent retransmission is triggered by a NACK message i.e., a feedback message indicating a packet was received in error).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching 
Claim 14, 22 and 30 are interpreted and rejected for the same reasons as set forth in claim 6.

Claim 5, 13, 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP,  Bontu and further in view of Park et al.(US Pub 20190053120) hereinafter Park120 

As to claim 5 3GPP teaches further comprising determining the first-time instance (3GPP [Reason for change] page 1, UE receives pre-allocated UL grant periodic grant, with possible periodicities of 2, 5, 10 subframes, with start subframe as subframe 0, for handover to target eNB)
the combination of 3GPP and Bontu does not teach at a time division based on at least one of the periodicity or the starting time specified in the indication.
Park120 teaches at a time division based on at least one of the periodicity or the starting time  (Park120 [0148] in time division, a gNB transmit NR-PSS, NR-SSS and/or NR-PBCH within a SS block, a wireless device identify at least OFDM symbol index, slot index in a radio frame and radio frame number from a SS block, one or more SS bursts determine a SS burst set where the number of SS bursts within a SS burst set is finite and supports one or more periodicity of SS burst set)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park120 with the 

Claims 13, 21, 29 are interpreted and rejected for the same reasons as set forth in claim 5.

Claim 7, 15, 23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, Bontu and further in view of Park et al. (US Pub: 20180279186) hereinafter Park186

As to claim 7 The combination of 3GPP and Bontu specifically 3GPP teaches further comprising, based on transmitting the first uplink transmission and  (3GPP [Reason for change] page 1, Fig  page 2, UE send BSR and/or UL data along with RRC Connection Reconfiguration Complete message, Buffer Status Report, and/or UL data, to the target eNB in subframe sf0) and correspond to at least one of the starting time or the periodicity and are before the handover procedure is completed (3GPP [Reason for change] page 1, UE receives pre-allocated UL grant periodic grant, with possible periodicities of 2, 5, 10 subframes, with start subframe as subframe 0, for handover to target eNB, UE sends first uplink transmission on sf0 before handover procedure is completed)
3GPP does not teach and based on detecting that an acknowledgement is not received for the first uplink transmission within a threshold period of time, retransmitting 
Bontu teaches based on detecting that an acknowledgement is not received for the first uplink transmission (Bontu [0090] uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions, a subsequent retransmission  is triggered by a NACK Message)
retransmitting the first uplink transmission in one or more additional subsequent time instances that are subsequent to the one or more subsequent time instances  (Bontu [0090]  uplink grant includes uplink resource grant for initial transmission and any required subsequent retransmissions,  a subsequent retransmission is triggered by a NACK message (a feedback message indicating a packet was received in error i.e., acknowledgement is not received for the first uplink transmission)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching of 3GPP because 3GPP teaches that  offload capacity from macro cells to another cell would improve indoor and cell edge performance. (Bontu [0034])
the combination of 3GPP and Bontu does not teach  within a threshold period of time
Park186 teaches within a threshold period of time, (Park186 [0315][0316] Fig. 26, at step 2611, if the threshold  value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK then the wireless device may determine that the RA procedure has failed)

Claims 15, 23 and 31 are interpreted and rejected for the same reasons as set forth in claim 7.

Claims 8, 16, 24, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, Bontu, and further in view of Wang et al. (US Pub: 20110211447) hereinafter Wang 

As to claim 8 the combination of 3GPP and Bontu specifically 3GPP teaches that   further comprising determining the first time instance and the one or more subsequent time instances(3GPP [Reason for change] page 1, Fig. page 2, UE receives pre-allocated UL grant periodic grant, with possible periodicities of 2, 5, 10 subframes, with start subframe as subframe 0, subsequent sf2, sf4, sf6 for handover to target eNB)
the combination of Bontu and Dinan  does not teach at respective time divisions based on at least one of the periodicity or the starting time specified in the indication.
Wang teaches at respective time divisions based on at least one of the periodicity or a starting time specified in the indication.(Wang [0070] the maximum number of UL persistent allocation PA  allocation per WTRU is limited by the maximum number of UL  PA allocations per WTRU frame due to the nature of repeated periodic allocations, where the periodicity defined in frames; for time division duplex (TDD) with a  subframe TTI, the maximum number of UL PA allocations per WTRU is number of UL subframes in a frames)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Wang with the teaching of 3GPp,  Bontu because Wang teaches allocating maximum number of UL PA allocations per WTRU in number of UL subframes would allow to avoid collisions among multiple PA allocations for a WTRU. (Wang [0070])
Claims 16, 24, 32 are interpreted and rejected for the same reasons as set forth in claim 8.
Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ATIQUE AHMED/Primary Examiner, Art Unit 2413